Exhibit 99.3 Earthstone Energy, Inc. Announces Conference Call for Thursday, December 17, 2015 at 3:00 p.m. Eastern The Woodlands, Texas, December 17, 2015 – Earthstone Energy, Inc. (NYSE MKT: ESTE) (“Earthstone” or the “Company”), announced today that its management will host a conference call at 3:00 p.m. Eastern (2:00 pm Central) to discuss the Company’s recently announced acquisition of Lynden Energy Corp. (TSX Venture: LVL.V; OTC Pink: LVLEF) (“Lynden”). Prepared remarks by Frank A. Lodzinski, President and Chief Executive Officer, will be followed by a question and answer session.
